Title: To John Adams from Timothy Pickering, 9 September 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Sepr. 9. 1799.

I have the honor to inclose the opinions of the attorney general and heads of departments on the petitions of John Fries and others, insurgents in Bucks and Northampton Counties in Pennsylvania; that no pardon should now be granted, nor any answer given.
I am revising the draught of instructions for the envoys to France, and making the alterations which have been agreed on: I expect to transmit them to you by to-morrow’s mail: and am, with great respect, / sir, your obedt. servt.
Timothy Pickering